  Case 1:18-cr-00684-VM Document 66 Filed 02/26/20 Page 1 of 2
                                                                    usnc soNY
                                                                    DOCUMENT                     .
                                                                    ELECTRONICALLY FILE D l
UNITED STATES DISTR I CT COURT
SOUTH ERN DISTRICT OF NEW YORK                                      DOC#: _   _L ~~~ t;~~~
                                                                    DATE FILED:_
                                                                               ~ ._--;+- - - -
UNITED STATES OF AMERICA
                                                                         - -"'',
                  -    aga in st
                                                            18 CR 684         (VM)
CHRISTIAN FIGALLO,
                                                                ORDER
                                          Defendant.


VICTOR MARRERO, United States District Judge.

        Counsel       for   the    Government,       with      consent       of     defense
counsel,     requests         that       the   status     conference               currently
scheduled for the above - named defendant for February 28, 2020 ,
be adjourned.         (See attached letter from Nicholas Chiuchiolo. )
The conference shall be rescheduled to April 17 , 2020 at 11:15
a.m .


        Counsel for the defendant consents to an exclusion of
time from the Speedy Trial Act until April 17, 2020 .


        It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations.                        This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the d e fendant and the public
to a speedy trial.           This order of exclusion of time is made
pursuant to 18 U. S.C.             §§   3161 (h) (7) (B) (i)    &    (iv).


SO ORDERED:
Dated: New York, New York
       26 February 2020


                                           ~                                 -- k
                                               1/  ~ ~~ero
                                                     U.S. D. J.
FEB-26-2020    11: 22          U.S . ATTORNEYS                                                    212 6372 620      P.001 / 001
               Case 1:18-cr-00684-VM Document 66 Filed 02/26/20 Page 2 of 2
                                               U.S. Department ot· Justice

                                                            United .S'tales Attorney
                                                            Southern District of New Yo1·k

                                                            Tht Silvi() J. M,, 1/r, /JuildinJ.:
                                                            One Saint Andrr:w ',, f'la:a
                                                            JJ~iv York, f.','W Y()rk /(}007

                                                             February 26, 2020

     VIA FAX

     Honorable Victor Marrero
     United State:-; Di strict Judge
     Southern District of New York
     500 Pearl Streel
     New York, NY 10007

              Re: United States v. Christian .Figallo, 18 Cr. 684 (VM)

     Dear Judge Marrero:

             The Government writes, with the consent of defense counsel. to request an adjournment of
     the pretrial conference currently scheduled for February 28, 2020, at 1:45 p.m.        defendant  n,e
     would like additional time for d1scussions with the Govemrnent concerning a possible disposition.
     The parties request an adjournment of approximately 45 days.

             The Government further requests that time be prospe<.,'1:ivdy excluded under the Speedy
     Trial Act, 18 U .S.C. § 3161(h)(7)(A), between February 28, 2020 and the date of the next pretrial
     conference. The Government submits that the ends of justice served by the exclusion outweigh
     the best interests of the public and the defendants in a speedy trial, because it will permit defense
     counsel additional time to review discovery and for the parties to discuss a possible disposition.


                                                     Very truly yours,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney



                                               by:      ~              cu
                                                     NicolasW. Chiuchiolo
                                                     Assistant United States Attorney
                                                     (212) 637-124 7


    cc: David Cohen. esq. (via ECF)




                                                                                                                 TOTAL P. 001
